--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.6

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

This First Amendment to Services Agreement (the “First Amendment”) is entered
into as of October 1, 2012, and amends that certain Services Agreement dated
August 10, 2009 (the “Agreement”) by and between OCWEN FINANCIAL CORPORATION, a
Florida corporation (“Ocwen,” or together with its Affiliates, “Ocwen Group”)
and ALTISOURCE SOLUTIONS S.À R.L., a limited liability company organized under
the laws of the Grand Duchy of Luxembourg (“Altisource,” or together with its
Affiliates, “Altisource Group”).

 

Recitals

 

WHEREAS, pursuant to the Agreement, Altisource was to provide certain services
to Ocwen for an initial term of eight (8) years, as set forth in Section 5(a) of
the Agreement; and

 

WHEREAS, Altisource and Ocwen now desire to extend the initial term of the
Agreement through August 31, 2020.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Amendment to Section 5, Term, subparagraph (a) to the Agreement.
Section 5, Term, subparagraph (a) to the Agreement is hereby deleted in its
entirety and replaced with the following:

 

(a)     The initial term shall commence on the date of the Agreement and shall
continue in full force and effect, subject to Section 5(b), until August 31,
2020 (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with the terms hereof.

 

2.     Amendment to Section 9, Miscellaneous, subparagraph (f) to the Agreement.
The notice address for Altisource specified in Section 9, Miscellaneous,
subparagraph (f) is hereby deleted and replaced with the following:

 

Altisource Solutions S.à r.l.  291 route d’Arlon  L-1150 Luxembourg  Attn:
Corporate Secretary  Fax No.: 352-2744-9499  With a copy to:
contractmanagement@altisource.com

 

3.     Amendment to Schedule I to the Agreement. Schedule I to the Agreement is
hereby deleted in its entirety and replaced with the version of Schedule I to
this First Amendment and incorporated herein by this reference.

 

4.     Amendment to Definitions of “Services Letter” and “Fee Letter”. The
definitions of “Services Letter” and “Fee Letter,” as set forth in Sections 2(a)
and 4(a), respectively, are hereby modified to include the original letters, as
defined therein, and all subsequent amendments and modifications thereto and
restatements thereof.

 

5.     Counterparts. This First Amendment may be signed in counterparts with the
same effect as if both parties had signed one and the same document.

 



Page 1 of 2

 



 

6.     Agreement in Full Force and Effect as Amended. The terms and conditions
of this First Amendment shall prevail over any conflicting terms and conditions
in the Agreement. Capitalized terms that are used in this First Amendment not
otherwise defined herein shall have the meanings ascribed to them in the
Separation Agreement or the Agreement. Except as specifically amended or waived
hereby, all of the terms and conditions of the Agreement shall remain in full
force and effect. All references to the Agreement in any other document or
instrument shall be deemed to mean the Agreement as amended by this First
Amendment. The parties hereto agree to be bound by the terms and obligations of
the Agreement, as amended by this First Amendment, as though the terms and
obligations of the Agreement were set forth herein.

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
as of the date first written above by their duly authorized representatives.

 

 OCWEN FINANCIAL CORPORATION      By/s/ Ronald M. Faris   Name:  Ronald M. Faris
  Title:    President and Chief Executive Officer      ALTISOURCE SOLUTIONS S.À
R.L.      By/s/ William B. Shepro   Name:  William B. Shepro   Title:    Manager

 

Page 2 of 2

 





 

 SCHEDULE I

 

Services Provided Service Period Valuation Services August 10, 2009 – August 31,
2020 Property Preservation and Inspection August 10, 2009 – August 31, 2020 REO
Sales August 10, 2009 – August 31, 2020 Trustee Sales August 10, 2009 – August
31, 2020 Title Services August 10, 2009 – August 31, 2020 Due Diligence Services
August 10, 2009 – August 31, 2020 Mortgage Charge off Collection August 10, 2009
– August 31, 2020 Mortgage Fulfillment and Underwriting Services August 10, 2009
– August 31, 2020

 

Schedule I to the Services Agreement (as amended by the “First Amendment to
Services Agreement” dated as of October 1, 2012).

 

Replaces original Schedule I to “Services Agreement” dated August 10, 2009.

 



Page 1 of 1 of Schedule I

 

 